Title: To Thomas Jefferson from John Smith, 13 April 1807
From: Smith, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Cincinnati April 13. 1807
                        
                        Finding a republication of the North Bend resolutions in the Aurora & National Intelligencer, I have taken
                            the liberty to trouble you with the enclosed depositions. It is not in my power to alter the solicitude I feel to hear
                            from you on the subject of those complaints, stated in my two last letters.
                        I hope you will favour me with information of my accusers, and the nature of their accusations which have
                            been forwarded to you.
                  I have the honour to be Sir with all due respect your most obd. Servt
                        
                            John Smith
                     
                        
                    